


EXHIBIT 10.9

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE is dated for reference purposes only as August 7,
1998, and is part of that Lease dated October 27, 1993, together with First
Amendment to Lease dated July 8, 1995, (collectively, the “Lease”) by and
between AMB PROPERTY, L.P., a Delaware limited partnership,
Successor-in-Interest to The Equitable Life Assurance Society of the United
States, a New York corporation (“Landlord”), and COLLAGEN CORPORATION, a
Delaware corporation (“Tenant”), and is made with reference to the following
facts:

 

A.            The Premises currently leased by Tenant pursuant to the Lease
consists of 11,200 rentable square feet commonly known as 48340 Milmont Drive,
City of Fremont, California.

 

B.            The Lease Term for said Premises currently expires on January 3,
1999.

 

C.            Tenant and Landlord have agreed to extend the Term of the Lease.

 

NOW, THEREFORE, Landlord and Tenant hereby agree that the Summary of Basic Lease
Terms is amended as follows:

 

1.             Landlord’s Name:  The Lease is hereby amended to reflect change
in ownership of the above-referenced Premises to AMB PROPERTY, L.P., a Delaware
limited partnership.

 

2.             Lease Term:  Paragraph 2 is hereby amended to provide that the
Lease Term shall be extended through and including December 31, 2003. The
Commencement Date of the new term shall be January 1, 1999.

 

3              Landlord’s Address:  Landlord’s address for notices is amended to
read:

 

AMB PROPERTY, L.P.

505 Montgomery Street

6th Floor

San Francisco, CA 94111

 

4.             Base Monthly Rent:  Commencing January 1, 1999, Paragraph 3 is
hereby amended to provide for the Base Monthly Rent as follows:

 

January 1, 1999, through and including January 31, 1999:

$8,999.74 per month

February 1, 1999, through and including December 31, 1999:

$9,520.00 per month

January 1, 2000, through and including December 31, 2000:

$10,080.00 per month

January 1, 2001, through and including December 31, 2001:

$10,640.00 per month

January 1, 2002, through and including December 31, 2002:

$11,200.00 per month

January 1, 2003, through and including December 31, 2003:

$11,760.00 per month

 

5.             Security Deposit:  Paragraph 48 is hereby amended to provide for
an increase in the Security Deposit of $ 6,608.00 which Tenant has provided
Landlord upon signature hereon, for a total of $11,760. 00.

 

6.             Delivery and Acceptance of Premises:  Delivery and acceptance of
the Premises as provided for in Paragraph A above shall be “as is”.

 

7.             Surrender of Premises:  Article 16 of the Lease is modified to
add the following:

 

Notwithstanding the foregoing, Tenant has installed and shall remove the QA
Inspection Lab, quarantine storage cage and the additional fire line installed
to support Tenant’s racking system. Removal of the fire line shall include all
piping and connections up to the riser. The racking system riser shall be
capped.

 

Tenant has installed the following improvements which shall remain a part of the
Premises: air conditioning replacement (AC-8), storage and receiving offices in
the front office area and the modified building sprinkler system.

 

--------------------------------------------------------------------------------


 

8.             Extended Term: Paragraphs 2 and 3 of Addendum I are deleted and
substited with the following:

 

Landlord hereby grants to Tenant one option to extend the Lease Term for a five
(5) year term on the following terms and conditions:

 

A.            Tenant must give Landlord notice in writing of its exercise of the
option in question no earlier than one hundred eight (180) days and no later
than one hundred twenty (120) days before the date the Lease Term would end but
for said exercise.

 

B.            Tenant may not extend the Lease Term pursuant to any option
granted by this paragraph if Tenant is materially in default beyond any
applicable cure period as of the date of exercise of the option in question or
as of the date this Lease would have been terminated but for said exercise.

 

C.            All terms and conditions of this Lease shall apply during the
option period, except that the Base Monthly Rent for the option period shall be
determined as provided in Paragraph D.

 

D.            The Base Monthly Rent for the Option Period shall be the greater
of (i) one hundred percent (100%) of the Base Monthly Rent due the last month of
the previous Lease Term, or (ii) one hundred percent (100%) of the then fair
market monthly rent determined as of the commencement of the option period in
question based upon like buildings with like improvements in the Fremont area
within the boundaries of Highways 680 and 880. If the parties are unable to
agree upon the fair market monthly rent for the Premises for the option period
in question at least seventy-five (75) days prior to the commencement of the
option period in question, then the fair market monthly rent shall be determined
by appraisal conducted pursuant to subparagraph E.

 

E.             In the event it becomes necessary to determine by appraisal the
fair market rent of the Premises for the purpose of establishing the Base
Monthly Rent during the Option Period, then such fair market monthly rent shall
be determined by three (3) real estate appraisers, all of whom shall be members
of the American Institute of Real Estate Appraisers with not less than five (5)
years experience appraising real property (other than residential or
agricultural property) located in Alameda County, California, in accordance with
the following procedures:

 

(1)           The party demanding an appraisal (the “Notifying Party”) shall
notify the other party (the “Non-Notifying Party”) thereof by delivering a
written demand for appraisal, which demand, to be effective, must give the name,
address, and qualifications of an appraiser selected by the Notifying Party.
Within ten (10) days of receipt of said demand, the Non-Notifying Party shall
select its appraiser and notify the Notifying Party, in writing, of the name,
address, and qualifications of an appraiser selected by it. Failure by the
Non-Notifying Party to select a qualified appraiser within said ten (10) day
period shall be deemed a waiver of its right to select a second appraiser on its
own behalf and the Notifying Party shall select a second appraiser on behalf of
the Non-Notifying Party within five (5) days after the expiration of said ten
(10) day period. Within ten (10) days from the date the second appraiser shall
have been appointed, the two (2) appraisers so selected shall appoint a third
appraiser. If the two appraisers fail to select a third qualified appraiser, the
third appraiser shall be selected by the American Arbitrations Association or if
it shall refuse to perform this function, then at the request of either Landlord
or Tenant, such third appraiser shall be promptly appointed by the then
Presiding Judge of the Superior Court of the State of California for the County
of Alameda.

 

(2)           The three (3) appraisers so selected shall meet in Fremont,
California, not later than twenty (20) days following the selection of the third
appraiser. At said meeting the appraisers so selected shall attempt to determine
the fair market monthly rent of the Premises for the option period in question
(including the timing and amount of periodic increases).

 

(3)           If the appraisers so selected are unable to complete their
determinations in one meeting, they may continue to consult at such times as
they deem necessary for a fifteen (15) day period from the date of the first
meeting, in an attempt to have at least two (2) of them agree. If, at the
initial meeting or at any time during said fifteen (15) day period, two (2) or
more of the appraisers so selected agree on the fair market rent of the Leased
Premises, such agreement shall be determinative and binding on the parties
hereto, and the agreeing appraisers shall, in simple letter form executed by the
agreeing appraisers, forthwith notify both Landlord and Tenant of the amount set
by such agreement.

 

2

--------------------------------------------------------------------------------


 

(4)           If two (2) or more appraisers do not so agree within said fifteen
(15) day period, then each appraiser shall, within five (5) days after the
expiration of said fifteen (15) day period, submit his independent appraisal in
simple letter form to Landlord and Tenant stating his determination of the fair
market rent of the Premises for the option period in question. The parties shall
then determine the fair market rent for the Premises by determining the average
of the fair market rent set by each of the appraisers. However, if the lowest
appraisal is less than eighty-five percent (85%) of the middle appraisal then
such lowest appraisal shall be disregarded and/or if the highest appraisal is
greater than one hundred fifteen percent (115%) of the middle appraisal then
such highest appraisal shall be disregarded. If the fair market rent set by any
appraisal is so disregarded, then the average shall be determined by computing
the average set by the other appraisals that have not been disregarded.

 

(5)           Nothing contained herein shall prevent Landlord and Tenant from
jointly selecting a single appraiser to determine the fair market rent of the
Premises, in which event the determination of such appraisal shall be
conclusively deemed the fair market rent of the Premises.

 

(6)           Each party shall bear the fees and expenses of the appraiser
selected by or for it, and the fees and expenses of the third appraiser (or the
joint appraiser if one joint appraiser is used) shall be borne fifty percent
(50%) by Landlord and fifty percent (50%) by Tenant.

 

9.             Except as expressly set forth in this Amendment, all terms and
conditions of the Lease remain in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
be effective as of the date first set forth above.

 

LANDLORD:

TENANT:

 

 

 

 

AMB PROPERTY, L.P.

COLLAGEN CORPORATION

a Delaware limited partnership

a Delaware corporation

 

 

 

 

By:

AMB Property Corporation

By:

/s/ Michael Bates

 

 

a Maryland corporation, its general partner

 

Michael Bates

 

 

 

 

By:

/s/ John L. Rossi

 

Its:

VP and General Counsel

 

 

John L. Rossi

 

[Title]

Its:

Vice President

 

 

 

 

 

 

Dated:

8/18/98

 

Dated:

8/7/98

 

 

3

--------------------------------------------------------------------------------


 

STANDARD INDUSTRIAL LEASE–MULTI-TENANT, FULL NET

 

THIS LEASE, dated October 27, 1993, for purposes of reference only, is made and
entered into by and between The Equitable Life Assurance Society of the United
States  ("Landlord") and Collagen Corporation a Delaware Corporation
 ("Tenant").

 

WITNESSETH:

 

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord the
Premises described in paragraph 1(c) below for the term and subject to matters
of record and to the terms, covenants, agreements and conditions hereinafter set
forth, to each and all of which Landlord and Tenant hereby mutually agree.

 

1.             Definitions.  Unless the context otherwise specifies or requires,
the following terms shall have the meanings herein specified:

 

(a)           The term “Industrial Center” shall mean the parcel and other real
property described with precision in Exhibit B, as well as any property interest
in the area of the streets bounding the parcel described in Exhibit B, and all
other improvements on or appurtenances to said parcel or said streets.

 

(b)           The term “Building” shall mean the building(s) in which the
Premises are located.

 

(c)           The term “Premises” shall mean the portion of the Building which
is crosshatched on the plan(s) included as part of Exhibit A.

 

(d)           The term “Operating Expenses” shall mean all of the following
costs, if any, incurred by Landlord with respect to the Industrial Center and
allocable to the Building for:

 

(i)            the operation, repair, and maintenance, in neat, clean, and good
order and condition, of the Industrial Center, including without limitation: (A)
all buildings and improvements located thereon, (B) all parking areas, loading
and unloading areas, trash areas, roadways, sidewalks, walkways, driveways,
landscaped areas, striping, bumpers, irrigation systems, lighting facilities,
fences, and gates; (C) trash disposal services; (D) tenant directories; (E) fire
detection systems, including sprinkler system maintenance and repair; (F)
security services; and (G) any other services to be provided by Landlord
described elsewhere in this Lease as an Operating Expense;

 

(ii)           any deductible portion of an insured loss concerning any of the
items or matters described in this subparagraph (d);

 

(iii)          the cost of the premiums for the insurance policies to be
maintained by Landlord under this Lease;

 

--------------------------------------------------------------------------------


 

(iv)          the cost of heat, water, sewer, gas, electricity, and any other
utilities and services furnished to the Industrial Center, limited to the Common
Areas (as defined in paragraph 9 below) (collectively, “Utilities”); and

 

(v)           such other items as are now or hereafter customarily included in
the costs of managing, operating, maintaining, overhauling, and repairing
comparable multi-tenant industrial centers in accordance with now or hereafter
accepted accounting or management principles or practices, including without
limitation reasonable reserves for replacements.

 

Actual Operating Expenses for each year shall be adjusted to equal Landlord’s
reasonable estimate of Operating Expenses had the total rentable area of the
Industrial Center been occupied. Landlord and Tenant acknowledge that certain of
the costs of management, operation and maintenance of the Industrial Center may
be allocated by Landlord exclusively to a single component of the Industrial
Center (e.g. to the Building, another building located in the Industrial Center
or a parking facility) and certain of such costs may be allocated by Landlord
among such components. The determination of such costs and their allocation
shall not be inconsistent with generally accepted accounting principles applied
on a consistent basis.  Audit Provision – See Addendum I, Item 8

 

(e)           The term “Property Taxes” shall mean any form of real property tax
or assessment and any license fee, commercial rental tax, improvement bond or
bonds, levy, or other tax (other than inheritance, personal income, or estate
taxes) , general and special, ordinary and extraordinary, foreseen as well as
unforeseen, and of any kind or nature whatsoever, imposed on the Industrial
Center or applicable tax assessor’s parcel by any authority having the direct or
indirect power to tax (including any city, state, or federal government, or any
school, agricultural, sanitary, water, fire, street, drainage, or other
improvement district thereof) against any legal or equitable interest of
Landlord in the industrial Center, the Building, or the Premises, against
Landlord’s right to rent or other income therefrom, and against Landlord’s
business of leasing the Industrial Center, the Building, or the Premises. The
term “real property tax(es)” shall also include any tax, fee, levy, assessment,
or charge:  (i) in substitution of, partially or totally, any tax, fee, levy,
assessment, or charge: included above within the definition of “real property
tax(es),” (ii) that is imposed, added, or increased as a result of a transfer,
either partial or total, of Landlord’s interest in the Industrial Center, the
Building, or the Premises, or (iii) that is imposed by reason of this
transaction, any modifications or changes hereto, or any transfers hereof.

 

(f)            The term “Tenant’s percentage share” shall mean the percentage
figure specified in the Basic Lease information. Tenant acknowledges that the
Basic Lease information may set forth different percentage shares of Operating
Expenses and Property Taxes or a single percentage share applicable to both.

 

(g)           The term “Laws” shall mean any federal, state, local and other
laws, codes, orders, ordinances, rules, regulations and statutes

 

2.             Term. The term of this Lease shall commence on the Commencement
Date and, unless sooner terminated as hereinafter

 

2

--------------------------------------------------------------------------------


 

provided shall end on the Expiration Date, as specified in the Basic Lease
Information. Unless otherwise agreed by Landlord and Tenant in this Lease,
Tenant agrees to accept the Premises in its “as is” condition on the
Commencement Date. If Landlord, for any reason whatsoever, cannot deliver the
Premises to Tenant on the Commencement Date, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, but in that event rental shall be waived for the period
between the Commencement Date and the time when Landlord delivers the Premises
to Tenant; provided, however, that, if tenant improvements referenced in
Addendum I, Paragraph 5 have not been substantially completed by February 15,
1994 this Lease shall be void.

 

3.             Rental.

 

(a)           Tenant shall pay to Landlord throughout the term of this Lease as
rental for the Premises the sum specified in the Basic Lease Information as the
Basic Rent, together with all charges and other amounts required under this
Lease as additional rent (“Additional Charges”), including, without limitation,
Tenant’s percentage share of the total amount of Operating Expenses paid or
incurred by Landlord in each year and Tenant’s percentage share of the total
dollar amount of Property Taxes paid by Landlord in each year.

 

(b)           Notwithstanding the provisions of subparagraph (a) above, Tenant
shall not be responsible for paying any portion of any increase in real property
tax that is specified in the tax assessor’s records and worksheets as being
caused by additional improvements placed upon the Industrial Center by tenants
of other premises in the Industrial Center or by Landlord for the exclusive
enjoyment of such other tenants. Tenant shall, however, pay to Landlord at the
time payments on account of Tenant’s percentage share of Property Taxes are
payable under paragraph 4 below the entirety of any increase in real property
tax if assessed solely by reason of additional improvements placed upon the
Premises by Tenant or at Tenant's request.

 

(c)           Rental shall be paid to Landlord on or before the Commencement
Date and on or before the first day of each and every successive calendar month
thereafter during the term of this Lease. In the event the term of this Lease
commences on a day other than the first day of a calendar month or ends on a day
other than the last day of a calendar month, the monthly rental for the first
and last fractional months of the term hereof shall be appropriately prorated.

 

(d)           All sums of money due from Tenant hereunder not specifically
characterized as rental shall constitute additional rent, and if, any such sum
is not paid when due it shall nonetheless be collectible as additional rent with
the next installment of rental thereafter falling due, but nothing contained
herein shall be deemed to suspend or delay the payment of any sum of money at
the time it becomes due and payable hereunder, or to limit any other remedy of
Landlord.

 

(e)           The term “rent” as used in this Lease shall refer collectively to
the Basic Rent and to all additional rent, Additional Charges and other sums
payable hereunder. Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder after the expiration of any
applicable grace period will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be

 

3

--------------------------------------------------------------------------------


 

difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Landlord by the
terms of any trust deed covering the Premises. Accordingly, if any installment
of rent or any other sums due from Tenant shall not be received by Landlord when
due or if a grace period is applicable, prior to the expiration of the grace
period, Tenant shall pay to Landlord a late charge equal to 5% of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant based upon the circumstances existing as of the date of this Lease.

 

4.             Additional Charges for Operating Expenses and Property Taxes.

 

(a)           This Lease is intended to be a completely net lease. The Basic
Rent owing hereunder is to be paid by Tenant absolutely net of all costs and
expenses relating to Landlord’s ownership and operation of the Building. The
provisions of this paragraph 4 for the payment of Tenant’s percentage share of
Property Taxes and Tenant’s percentage share of Operating Expenses are intended
to pass on to Tenant its share of all such costs and expenses.

 

(b)           With respect to each calendar year during the term of this Lease,
Tenant shall pay to Landlord as Additional Charges, at the times hereinafter set
forth, an amount equal to Tenant’s percentage share of Operating Expenses and
Property Taxes. Prior to or anytime after the commencement of any calendar year
Landlord may, but shall not be required to, notify Tenant of Landlord’s estimate
of the amount of Operating Expenses and Property Taxes for such current calendar
year (“Estimated Taxes and Expenses”). Tenant shall pay to Landlord on the first
day of each calendar month during such current calendar year one-twelfth (1/12)
of the amount of any such Estimated Taxes and Expenses for such current calendar
year. If at any time or times Landlord determines that the amount of Tenant’s
percentage share of Operating Expenses or Property Taxes payable by Tenant for
the current year will vary from its estimate by more than 5%, Landlord may, by
notice to Tenant, revise Landlord’s estimate for such year, and subsequent
payments by Tenant for such year shall be based on such revised estimate.
Following the close of each calendar year, Landlord shall deliver to Tenant a
statement of the actual amount of Tenant’s percentage share of Operating
Expenses and Property Taxes for the immediately preceding year, accompanied by a
statement made by an accounting or auditing officer designated by Landlord
showing the Operating Expenses and Property Taxes for such year. The statement
of such accounting or auditing officer shall be final and binding upon Landlord
and Tenant. All amounts payable by Tenant as shown on such statement, less any
amounts theretofore paid by Tenant on account of Estimated Taxes and Expenses
for such calendar year made pursuant to this paragraph 4, shall be paid by or,
if Tenant theretofore shall have paid more than such amounts, reimbursed to
Tenant within ten (10) days after delivery of such statement to Tenant.

 

(c)           If the Expiration Date of this Lease is a day other than the last
day of a calendar year, the amount of any Operating Expenses and Property Taxes
payable by Tenant for the calendar year in which the Expiration Date occurs
shall be prorated on the basis by which the number of days from the commencement
of such calendar year to and including the

 

4

--------------------------------------------------------------------------------


 

Expiration Date bears to 365 and shall be due and payable when rendered
notwithstanding termination of this Lease. Tenant’s percentage share of
Operating Expenses and Property Taxes allocable to the calendar year in which
the Expiration Date occurs shall be deemed to have been incurred evenly over the
entire twelve-month period of that calendar year.

 

5.             Use. The Premises shall be used and occupied only for the use
described in the Basic Lease Information and for no other use or purpose without
obtaining the prior written consent of Landlord which may be granted or denied
in Landlord’s sole discretion.

 

6.             Quiet Enjoyment. Provided Tenant performs its obligations
hereunder, Tenant shall lawfully and quietly occupy the Premises during the term
of this Lease without hindrance or molestation by Landlord, subject, however, to
applicable Laws, matters of record and the provisions of this Lease.

 

7.             Personal Property Taxes. Tenant shall pay prior to delinquency
all taxes assessed against and levied upon trade fixtures, furnishings,
equipment, and all other personal property of Tenant contained in the Premises
or elsewhere.

 

8.

 

9.             Common Areas.

 

(a)           The term “Common Areas” shall mean all areas and facilities
outside the Premises and within the exterior boundary line of the Industrial
Center that are provided and designated by Landlord from time to time for the
general non-exclusive use of Landlord, Tenant, and other tenants of the
Industrial Center and their respective employees, suppliers, shippers,
customers, and invitees, including parking areas, loading and unloading areas,
trash areas, roadways, sidewalks, walkways, parkways, driveways, and landscaped
areas.

 

(b)           During the term of this Lease, Tenant and its employees, agents,
suppliers, shippers, customers, and invitees shall have the non-exclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof. Under no circumstances shall Tenant’s right
to use the Common Areas be deemed to include the right to store any property,
temporarily or permanently, in the Common Areas. Any such storage shall be
permitted only by the prior written consent of Landlord or Landlord’s designated
agent, which consent may be revoked at any time. In the event that any
unauthorized storage shall occur, Landlord shall have the right, without notice,
in addition to such other rights and remedies it may have, to remove the
property and charge the cost to Tenant, which cost shall be immediately payable
upon demand.

 

(c)           Landlord, or such other persons as Landlord may appoint, shall
have the exclusive control and management of the Common Areas.

 

(d)           Landlord shall have the right, in its sole discretion, from time
to time: (i) to make changes to the

 

5

--------------------------------------------------------------------------------


 

Common Areas, including without limitation changes in the location, size, shape,
and number of driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas, and
walkways, (ii) to close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available, (iii)
to designate other land outside the boundaries of the Industrial Center to be a
part of the Common Areas, (iv) to add additional buildings and improvements to
the Common Areas, (v) to use the Common Areas while engaged in making additional
improvements, repairs, or alterations to the Industrial Center, or any portion
thereof, and (vi) to do and perform such acts and make such other change in, to,
or with respect to the Common Areas and Industrial Center as Landlord may, in
the exercise of sound business judgment, deem to be appropriate.

 

10.           Property Insurance. Landlord shall, at Tenant’s sole cost and
expense, keep the Premises insured for the benefit of Landlord and Tenant in
such amounts and with such coverages as Landlord may reasonably determine to be
adequate.

 

11.           Liability Insurance. Tenant shall, at its sole cost and expense,
maintain during the term of this Lease for the mutual benefit of Landlord (its
agents and employees) and Tenant, general public liability insurance with
combined single limits of protection of not less than $2,000,000.00. Such policy
of insurance shall be in form and substance (and written by a company)
satisfactory to Landlord.  Tenant shall deliver promptly to Landlord a copy of
such policy, or, at Landlord’s option, a certificate evidencing the existence of
such insurance. Tenant shall cause to be delivered to Landlord a notice of
renewal not less than thirty (30) days prior to the expiration of the policy,
and, not less than five (5) days after any premium on such policy shall be due
and payable, evidence of such payment. This insurance shall be primary insurance
to any other insurance that may be available to Landlord. Any other insurance
available to Landlord shall be non-contributing with and excess to this
insurance.

 

12.           Loss Payable Requirements. All policies of insurance required
hereunder shall provide that the proceeds thereof shall be payable to Tenant and
Landlord, as their respective interests may appear, and, if Landlord so elects,
the policies referenced in paragraph 10 may be payable also to the holder of any
of Landlord’s mortgages or deeds of trust on the Premises as the interest of
such holder may appear, pursuant to a standard mortgagee clause or a loss
payable clause.

 

13.           Waiver of Subrogation. Landlord and Tenant each hereby releases
the other from any and all claims, and waives its entire right of recovery
against the other, for loss or damage arising out of or incident to the perils
insured against under paragraphs 10 and 11 above to the extent such loss or
damage is insured against under such policies, whether due to the negligence of
Landlord or Tenant or the agents, employees, contractors, or invitees of either
of them.

 

14.           Landlord’s Right to Perform Tenant’s Covenants. Tenant agrees
that, if Tenant shall at any time fail to make any payment or perform any other
act to be made or performed by it under this Lease, Landlord may, but shall not
be obligated to, make such payment or perform such other act to the extent
Landlord may deem desirable, with full right of offset, and

 

--------------------------------------------------------------------------------

* but in no event will the common areas be altered as to interfere with access
to the loading dock area of the Premises

 

 

6

--------------------------------------------------------------------------------


 

without waiving or releasing Tenant from any obligation under this Lease. All
sums so paid by Landlord and all expenses paid in connection therewith,
including without limitation attorneys’ fees, together with interest thereon at
the Default Interest Rate (defined in paragraph 50) from the date of such
payment, shall be paid by Tenant to Landlord on demand.

 

15.           Maintenance and Repair.

 

(a)           Landlord’s Obligations. Subject to the provisions of
subparagraph(b) and paragraphs 23 and 24 below, and except for damage caused by
any negligent or intentional act or omission of Tenant or any of Tenant’s
employees, suppliers, shippers, customers, or invitees, in which event Tenant
shall repair the damage, Landlord, at Landlord’s expense, subject to
reimbursement pursuant to paragraph 4 above, shall keep in good condition and
repair the foundations, exterior walls, structural condition of interior bearing
walls, and roof of the Premises, as well as the parking lots, walkways,
driveways, landscaping, fences, signs, and utility installations of the Common
Areas, and shall provide the services for which Operating Expenses are payable
pursuant to paragraph 3. Except for obligations specifically undertaken by
Landlord in this subparagraph (a), Landlord shall have no obligation, in any
manner whatsoever, to repair or maintain the Premises. Landlord shall have no
obligation to make repairs under this subparagraph (a) until a reasonable time
after receipt of written notice from Tenant of the need for such repairs. In no
event shall Landlord be liable for damages or loss of any kind or nature by
reason of Landlord’s failure to furnish any Common Area services when such
failure is caused by accident, breakage, repairs, strikes, lockout, or other
labor disturbances or disputes of any character, or by any other cause beyond
the reasonable control of Landlord.

 

(b)           Tenant’s Obligations. Except for those areas that are Landlord’s
responsibility pursuant to subparagraph (a) above, Tenant shall, at Tenant’s
sole cost and expense, keep the entire Premises secure, clean and in good order,
condition, and repair, and shall make promptly all necessary repairs, interior
and exterior, ordinary as well as extraordinary, foreseen as well as unforeseen.
When used in this paragraph, the term “repair(s)” shall include alterations,
replacements, and renewals. All repairs shall be equal in quality and class to
the original work.

 

16.           Surrender of Premises. Upon expiration or any sooner termination
of this Lease, Tenant shall surrender to Landlord the entire Premises, together
with all Alterations (defined in paragraph 24 below), in the same condition as
when received or installed*, ordinary wear and tear excepted, and clean and free
of debris and free of any liens created or suffered to be created by Tenant.
Tenant may, and upon Landlord’s request shall, remove any trade fixtures or
personal property belonging to Tenant, provided that Tenant shall perform prior
to the expiration of the term of this Lease all restoration made necessary by
such removal. Landlord may, at Tenant’s expense, retain or dispose of in any
manner any Trade Fixtures or personal property of Tenant that Tenant does not
remove from the Premises upon expiration or termination of the Lease term, in
which case title thereto shall vest in Landlord. The term “Trade Fixtures” as
used herein shall mean all fixtures, equipment, and personal property owned by
Tenant and used in connection with the operation of any business on the
Premises, whether or not affixed to the Building.

 

--------------------------------------------------------------------------------

*  Tenant shall have no obligation to remove demising wall

 

7

--------------------------------------------------------------------------------


 

17.           Service Contracts. Tenant shall, at Tenant’s sole cost and
expense, enter into a regularly scheduled preventive maintenance/service
contract with a maintenance contractor for servicing all hot water, heating, and
air conditioning systems, elevators (if there be any) and equipment within the
Premises. The maintenance contractor and the contract shall be subject to the
approval of Landlord. The contract shall include all services suggested by the
equipment manufacturers and shall become effective, and a copy thereof shall be
delivered to Landlord, within thirty (30) days of the date Tenant takes
possession of the Premises.

 

18.           Waste. Tenant shall not do or suffer any waste or damage,
disfigurement, or injury to the Premises or permit or suffer any overloading of
the floors of the Building.

 

19.

 

20.           Waiver of Repair and Deduct. Tenant hereby waives any and all
rights it may have to make repairs at Landlord’s expense or in lieu thereof to
vacate the Premises as provided in California Civil Code Section 1942 or any
other law, statute, or ordinance now or hereafter in effect.

 

21.           Compliance With Laws. Tenant shall, at Tenant's sole cost and
expense, comply promptly with all Laws and with the recommendations of any
insurer under any policies required under this Lease, that may be applicable to
the Premises or the use thereof.

 

22.           Hazardous Materials.          See Addendum I, Item 9

 

 

8

--------------------------------------------------------------------------------


 

23.           Alterations.  Expect for non-structural alterations costing less
than $5,000, Tenant shall not alter the Premises without the prior written
consent of Landlord, which consent may not be unreasonably withheld or delayed.

 

24.           Property of Landlord. All repairs, improvements, changes,
alterations, made or installed by Tenant (collectively, "Alterations") shall
immediately upon completion or installation thereof be and become the property
of Landlord without payment therefor by Landlord.

 

25.           Damage or Destruction. Subject to the other provisions of this
paragraph, if the Premises or any portion thereof becomes damaged or wholly or
partially untenantable because of fire, earthquake, act of God, the elements or
other casualty, Landlord shall repair such damage with and to the extent of the
insurance proceeds made available to Landlord for such purpose. However, if in
Landlord’s opinion such repairs cannot be made within one hundred eighty (180)
days, Landlord shall so notify Tenant in writing within sixty (60) days of the
date of such damage. In such event, either Tenant or Landlord may terminate this
Lease within thirty (30) days after Landlord's notice. Termination shall be
effected by written notice delivered to the other party within said thirty (30)
day period. If this Lease is not so terminated, it shall remain in full force
and effect except that if such damage is not the result of the negligence or
willful misconduct of Tenant or Tenant’s employees or invitees, an abatement of
Basic Rent shall be allowed Tenant for such part of the Premises as shall be
rendered unusable by Tenant in the conduct of its business during the time such
part is so unusable.

 

26.           Waiver. Tenant hereby waives California Civil Code Sections 1932,
1933, 1941 and 1942 and the provisions of any other law now or hereafter in
effect that would relieve Tenant from any obligation to pay rent under this
Lease except to the extent expressly provided in this Lease.

 

27.           Condemnation.

 

(a)           If the Premises or any portion thereof are taken under the power
of eminent domain (hereinafter referred to as “Condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever occurs first. If more than 50% of the floor area
of the Premises is taken by Condemnation, then at Tenant’s option, exercisable
only in writing and within ten (10) days after Landlord shall have given Tenant
written notice of such taking (or, in the absence of such notice, within ten
(10) days after the condemning authority shall have taken possession), and
provided that Tenant is not in default under this Lease, Tenant may terminate
this Lease as of the date the condemning authority takes possession. If Tenant
does not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of

 

9

--------------------------------------------------------------------------------


 

the Premises remaining, except that the rent shall be reduced in the proportion
that the floor area of the portions of the Premises taken bears to the total
floor area of the Premises at the time of the taking. No reduction of rent shall
occur if no portion of the area taken contains any portion of the Premises.

 

(b)           In the event any portion of the Premises is taken by Condemnation,
Landlord shall be entitled to and shall receive the total award made in such
Condemnation, which award Tenant hereby assigns to Landlord, except that Tenant
shall be entitled to receive such portion of the award as may be specifically
allocated in such proceedings to compensation for Tenant’s Trade Fixtures and
Tenant’s relocation expenses.

 

(c)           If less than the entire Premises shall be taken by Condemnation,
and this Lease is not terminated pursuant to subparagraph (a) above, with the
net amount of any award received by landlord in any proceeding for physical
damage to the Building after deducting all of Landlord’s costs and expenses of
collection, including without limitation attorneys’ fees, Landlord shall
promptly restore that portion of the Building not so taken to a complete
architectural unit.

 

28.           Tenant’s Work. All work done by Tenant in or about the Premises
(hereinafter called the “Work”) shall be done in all cases subject to the
following conditions, each of which Tenant covenants to observe and perform:

 

(a)           No Work involving any structural change and no Work involving any
alteration, restoration, or rebuilding costing more than $5,000 shall be
undertaken until detailed plans and specifications have first been submitted to
and approved in writing by Landlord;

 

(b)           No Work involving a cost, as reasonably estimated by Tenant, of
more than $5,000 shall be undertaken except under the supervision of an
architect or engineer approved in writing by Landlord (unless such requirement
is waived by Landlord in writing), which approval shall not be unreasonably
withheld; and

 

(c)            All Work shall be (i) commenced only after reasonable notice to
Landlord and only after all required local and other governmental permits and
authorizations have been obtained, (ii) done in a good and workmanlike manner,
(iii) performed in compliance with the building and zoning laws and with all
other applicable Laws and in accordance with the recommendations of any insurer
under any policies required by this Lease, and (iv) completed promptly and free
of liens.

 

29.           Mechanic’s Liens.   Tenant shall not suffer or permit any
mechanics or other liens (or claims thereof) to be filed against the Premises or
Tenant’s leasehold interest therein or hereunder by reason of work, labor,
services, or materials supplied or claimed to have been supplied to Tenant or
anyone holding the Premises or any part thereof through or under Tenant.
Landlord shall have the right at all reasonable times to post and keep posted on
the Premises any notices that Landlord may deem necessary or advisable for the
protection of Landlord and the Premises from mechanics’ liens. If any such liens
(or claims thereof) shall at any time be filed against the Premises, Tenant
shall cause the same to be discharged of record within forty-five (45) days
after the date of filing.

 

30.           Financial Statements. Upon the request of Landlord, Tenant shall
provide to Landlord from time to time, at no

 

10

--------------------------------------------------------------------------------


 

expense to Landlord, copies of such financial statements with respect to Tenant
as may have been prepared by or for Tenant.

 

31.           Landlord’s Entry. Tenant agrees to permit Landlord and any
authorized representatives of Landlord to enter the Premises with reasonable
frequency during usual business hours* or at any other time in case of
emergency, (a) to inspect the Premises and, if Landlord so desires, but without
implying any obligation of Landlord to do so, to make any repairs deemed
necessary or desirable by Landlord and to perform any work in the Premises
deemed necessary by Landlord to comply with any,. Laws or the recommendations of
any insurer, and (b) during the final year of the term of this Lease, for the
purpose of leasing the Premises, during which one-year period Landlord may
display on the Premises, in such manner as not to interfere unreasonably with
Tenant’s business, usual “For Sale” or “To Let” signs.

 

--------------------------------------------------------------------------------

*provided Landlord gives 24 hour telephone notice of entry

 

32.           Assignment and Subletting.

 

(a)             Tenant shall not, without the prior consent of Landlord, which
consent shall not be unreasonably withheld by Landlord, transfer, assign or
hypothecate this Lease or any interest herein, sublet the Premises or any part
thereof, or permit the use of the Premises by any party other than Tenant. This
Lease shall not, nor shall any interest herein, be assignable as to the interest
of Tenant by operation of law without the consent of Landlord, which consent
shall not be unreasonably withheld. Any of the foregoing acts without such
consent shall be void and shall, at the option of Landlord, terminate this
Lease. In connection with each consent requested by Tenant, Tenant shall submit
to Landlord the terms of the proposed transaction, the identity of the parties
to the transaction, the proposed documentation for the transaction, and all
other information reasonably requested by Landlord concerning the proposed
transaction and the parties involved.

 

(b)             If the Tenant is a privately held corporation, or is an
unincorporated association or partnership, the transfer (except pursuant to a
public offering), assignment, or hypothecation of any stock or interest in such
corporation, association, or partnership in excess of fifty percent (50%) in the
aggregate shall be deemed an assignment or transfer within the meaning and
provisions of this paragraph. If Tenant is a publicly held corporation, the
public offering or trading of stock in Tenant shallnot be deemed an assignment
or transfer within the meaning of this paragraph.

 

(c)             Without limiting the other instances in which it may be
reasonable for Landlord to withhold its consent to an assignment or subletting,
Landlord and Tenant acknowledge that it shall be reasonable for Landlord to
withhold its consent in the following instances:

 

(1)      if at the time consent is requested or at any time prior to the
granting of consent, Tenant is in default under this Lease or would be in
default under this Lease but for the pendency of any grace or cure period
specified in this Lease;

 

(2)      if the proposed assignee or sublessee is a governmental agency;

 

(3)      if, in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or sublessee would involve occupancy in violation of this
Lease; or

 

11

--------------------------------------------------------------------------------


 

(4)      if, in Landlord’s reasonable judgment, the financial worth of the
proposed assignee or sublessee does not meet the current credit standards
applied by Landlord or its investment advisors for a new tenant of the Premises.

 

(d)             If at any time during the term of this Lease Tenant desires to
assign its interest in this Lease or sublet all or any part of the Premises,
Tenant shall give notice to Landlord setting forth the terms of the proposed
assignment or subletting (“Tenant’s Notice”). Landlord shall have the option,
exercisable by notice given to Tenant within thirty (30) days after Tenant’s
Notice is given (“Landlord’s Option Period”), either (1) to consent to the
assignment in which event the provisions of subparagraph (g) shall be
applicable, or to consent to the subletting in which event the provisions of
subparagraph (h) shall be applicable; (2) to become the assignee or sublessee of
Tenant (instead of the entity specified in Tenant’s Notice) upon the terms set
forth in Tenant’s Notice; (3) in the event of (A) a proposed assignment, or (B)
a proposed subletting of the entire Premises, or a portion of the Premises for
all or substantially all of the remainder of the term, to terminate this Lease
with respect to, and to retake possession of, the space in question, together
with, if only a portion of the Premises is involved, such rights of access to
and from such portion as may be reasonably required for its use and enjoyment.
If Landlord does not exercise one of such options, Tenant shall be free for a
period of one hundred twenty (120) days after Landlord’s Option Period, to
assign its entire interest in this Lease or to sublet such space to the entity
specified in Tenant’s Notice upon the terms set forth therein or to any third
party upon the same terms set forth in Tenant’s Notice, subject to obtaining
Landlord’s prior consent as hereinabove provided.

 

(e)             Notwithstanding the provisions of subparagraphs (a) and (b)
above, Tenant may assign this Lease or sublet the Premises or any portion
thereof, with prior notice to Landlord but without the necessity of Landlord’s
consent and without extending any option to Landlord pursuant to subparagraph
(d) above, to any corporation which controls, is controlled by or is under
common control with Tenant, or to any corporation resulting from the merger or
consolidation with Tenant.

 

(f)              No sublessee (other than Landlord if it exercises its option
pursuant to subparagraph (d) above) shall have a right further to sublet without
Landlord’s prior consent, which Tenant acknowledges may be withheld in
Landlord’s absolute discretion, and any assignment by a sublessee of its
sublease shall be subject to Landlord’s prior consent in the same mariner as if
Tenant were entering into a new sublease. No sublease, once consented to by
Landlord, shall be modified or terminated by Tenant without Landlord’s prior
consent, which consent shall not be unreasonably withheld.

 

(g)             In the case of an assignment to an entity other than Landlord,
any sums or other economic consideration received by Tenant as a result of such
assignment shall be split 50/50 with Landlord after first deducting the
unamortized cost of leasehold improvements made to the Premises at Tenant’s sole
cost, and the cost of any real estate commissions incurred by Tenant in
connection with such assignment.

 

(h)             In the case of a subletting to an entity other than Landlord,
any sums or economic consideration received by

 

12

--------------------------------------------------------------------------------


 

Tenant as a result of such subletting shall be split 50/50  with Landlord after
first deducting (1) the rental due hereunder, prorated to reflect only rental
allocable to the sublet portion of the Premises, (2) the cost of leasehold
improvements made to the sublet portion of the Premises at Tenant’s sole cost,
amortized over the term of this Lease except for leasehold improvements made by
Tenant for the specific benefit of the sublessee, which shall be amortized over
the term of the sublease, and (3) the cost of any real estate commissions
incurred by Tenant in connection with such subletting, amortized over the term
of the sublease, (4)  legal fees in connection with such subletting, (5) 
advertising fees related to subletting

 

(i)              Regardless of Landlord’s consent, no subletting or assignment
(except to Landlord pursuant to the provisions of subparagraph (d) above) shall
release Tenant of Tenant’s obligation or alter the primary liability of Tenant
to pay the rent and to perform all other obligations to be performed by Tenant
hereunder. The acceptance of rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or successor. Landlord may consent to subsequent
assignments or subletting of this Lease or amendments or modifications to this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto, and such action
shall not relieve Tenant of liability under this Lease.

 

(j)              In the event Tenant shall assign this Lease or sublet the
Premises or request the consent of Landlord to any assignment, subletting,
hypothecation or other action requiring Landlord’s consent hereunder, then
Tenant shall pay Landlord’s then reasonable and standard processing fee and
Landlord’s reasonable attorneys’ fees incurred in connection therewith, which
shall not exceed $500.

 

33.             Subordination. At Landlord’s option, this Lease shall be
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Premises and to any
and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements, and extensions thereof.
Notwithstanding such subordination, Tenant’s right to a quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee, or ground lesser shall elect to have this Lease prior to the
lien of its mortgage, deed of trust, or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust, or ground lease, whether this Lease is dated prior or subsequent
to the date of such mortgage, deed of trust, or ground lease or the date of the
recording thereof.

 

34.            Attornment. In the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under, any
mortgage or deed of trust now or hereafter on the Premises or any part thereof,
Tenant shall, if so requested by the purchaser upon such foreclosure or sale or
the grantee

 

13

--------------------------------------------------------------------------------


 

under a deed in lieu of foreclosure, attorn to such purchaser or grantee and
recognize such purchaser or grantee as the Landlord under this Lease.

 

35.           Indemnification. Tenant agrees to indemnify, defend, and save
Landlord harmless from and to reimburse Landlord for any and all claims arising
from (a) the conduct or management of, or any work or thing whatsoever done in
or about, the Premises during the term of this Lease, (b) any condition existing
during the term of this Lease of (i) the Premises, (ii) any street, curb, or
sidewalk adjoining the Premises, or (iii) any vaults, passageways, or spaces
therein or appurtenant thereto, (b) any breach or default on the part of Tenant
in the performance of any covenant or agreement on the part of Tenant to be
performed pursuant to the terms of this Lease, (c) any act or negligence of
Tenant or any of its agents, contractors, servants, employees, or licensees, (d)
any accident, injury, or damage whatsoever caused to any person, firm, or
corporation occurring during the term of this Lease in or about the Premises or
upon or under the sidewalks or the land adjacent thereto, and (e) any and all
costs, counsel fees, expenses, and liabilities incurred in connection with the
such claim or action or proceeding brought thereon, except to the extent that
any of the above–described claims arise out of any gross negligence or wilful
misconduct of Landlord. In case any action or proceeding be brought against
Landlord by reason of any such claim, Tenant, upon notice from Landlord,
covenants to resist or defend such action or proceeding by counsel satisfactory
to Landlord.

 

36.           Attorneys’ Fees. If any action arising out of this Lease is
brought by either party hereto against the other, then and in that event the
unsuccessful party to such action shall pay to the prevailing party all costs
and expenses, including reasonable attorneys’ fees, incurred by such prevailing
party, and if the prevailing party shall recover judgment in such action, such
costs, expenses and attorneys’ fees shall be included in and as part of such
judgment.

 

37.           No Representations. Landlord has made no representations of any
nature whatsoever in connection with the condition of the Premises or any part
thereof, and Landlord shall not be liable for any defects therein, except as
herein expressly provided.

 

38.           Events of Default. The following events shall be deemed to be
events of default by Tenant under this Lease:

 

(a)           The failure of Tenant to pay any installments of Basic Rent or
additional rent when due, or any other payment or reimbursement to Landlord
required herein when due, where such failure shall continue for a period of five
(5) days after written notice of such failure;

 

(b)           (i)  The application by Tenant for consent to the appointment of a
receiver, trustee, or liquidator of Tenant or of all or a substantial part of
Tenant’s assets, (ii) Tenant's insolvency or admission in writing of its
inability to pay its debts as they come due, (iii) the making by Tenant of any
general arrangement or assignment for the benefit of creditors, (iv) Tenant
becomes a “debtor” as defined in 11 U.S.C. Section 101 or any successor statute
thereto (unless, in the case of a petition filed against Tenant, the same is
dismissed within sixty (60) days), (v) the appointment of a trustee or receiver
to take possession of all or substantially all of

 

14

--------------------------------------------------------------------------------


 

Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
(unless possession is restored to Tenant within thirty (30) days), (vi) the
attachment, execution or other judicial seizure of all or substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
(unless such seizure is discharged within thirty (30) days), or (vii) any
transfer of Tenant’s assets in fraud of its creditors;

 

(c)             The failure of Tenant to comply with any other term, provision,
or covenant of this Lease, where such failure shall continue for a period of
twenty (20) days after written notice thereof to Tenant, provided, however, that
if such failure cannot reasonably be cured within twenty (20) days, Tenant shall
not be deemed in default with respect to such failure if Tenant commences to
cure such default within said twenty (20) day period and thereafter diligently
and continuously prosecutes such cure to a prompt completion. In the event
Landlord serves Tenant with a “Notice to Perform or Quit” pursuant to applicable
unlawful detainer statutes, such notice shall also constitute the notice
required by this subsection, provided that such notice gives Tenant at least
twenty (20) days in which to perform or quit; or

 

(d)             Tenant shall have been served with three or more notices of
default hereunder, or under any applicable statute, within any twelve–month
period, whether or not the defaults in question were cured.

 

39.           Landlord’s Remedies. Upon the occurrence of any event of default
by Tenant, Landlord may, at its option and without any further notice or demand
(in addition to any other rights and remedies under this Lease, at law or in
equity) do any of the following:

 

(a)             Landlord shall have the right, so long as such default
continues, to give notice of termination to Tenant. On the date specified in
such notice (which shall not be less than three (3) days after the giving of
such notice) this Lease shall terminate;

 

(b)             In the event of any such termination of this Lease, Landlord may
then or at any time thereafter re–enter the Premises and remove therefrom all
persons and property and again repossess and enjoy the Premises, without
prejudice to any other remedies that Landlord may have by reason of Tenant’s
default or of such termination;

 

(c)             In the event of any such termination of this Lease, Landlord may
recover damages which shall include, without limitation: (1) the amount at the
time of award (computed by discounting, such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent) of
(A) unpaid rent earned at the time of termination, (B) the amount by which the
unpaid rent that would have been earned during the period from termination until
the award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided, and (C) the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; (2) all legal expenses and
other related costs incurred by Landlord following Tenant’s default; (3) all
costs incurred by Landlord in restoring the Premises to good order and
condition, or, to the extent reasonably necessary to accomplish such reletting,
in remodeling, renovating, or

 

15

--------------------------------------------------------------------------------


 

otherwise preparing the Premises for reletting; and (4) all other costs
(including without limitation any brokerage commissions) incurred by Landlord in
reletting the Premises;

 

(d)             Following the termination of this Lease (or upon Tenant’s
failure to remove its personal property from the Premises after the expiration
of the term of this Lease), Landlord may remove any and all personal property
located in the Premises and sell or place such property in a public or private
warehouse or elsewhere at the sole cost and expense of Tenant in accordance with
applicable Laws. Tenant waives all claims for damages that may be caused by
Landlord’s removing, storing or selling the property as herein provided;

 

(e)             Landlord shall have the right to cause a receiver to be
appointed in any action against Tenant to take possession of the Premises and to
collect the rents or profits derived therefrom. The appointment of such receiver
shall not constitute an election on the part of Landlord to terminate this Lease
unless notice of such intention is given to Tenant; or

 

(f)              Landlord shall have the remedy described in California Civil
Code Section 1951.4 (i.e. Landlord may continue this Lease in effect after
Tenant’s abandonment and recover rent as it becomes due, because Tenant has the
right to sublet or assign, subject only to reasonable limitations). Even though
Tenant has breached this Lease and abandoned the Premises, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant’s right to
possession, and Landlord may enforce all its rights and remedies under this
Lease, including the right to recover rent in periodic actions as it becomes due
under this Lease. In such event, Landlord may re-enter the Premises and remove
all persons and property if the Premises have not been vacated, using any
available summary proceedings, without such re-entry or removal being deemed a
termination or acceptance of surrender of this Lease. Landlord may then elect to
relet the Premises for the account of Tenant for a period that may extend beyond
the term hereof, and upon such other terms as Landlord may reasonably deem
appropriate. Tenant shall reimburse Landlord upon demand for all costs incurred
by Landlord in connection with such reletting, including without limitation
necessary restoration, renovation, or improvement costs, attorneys’ fees, and
brokerage commissions. The proceeds of such reletting shall be applied first to
any sums then due and payable to Landlord from Tenant, including the
reimbursement described above. The balance, if any, shall be applied to the
payment of future rent as it becomes due hereunder.

 

40.           Cumulative Remedies. The specified remedies to which Landlord may
resort under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which Landlord may be
entitled, either at law or in equity, in case of any breach or threatened breach
by Tenant of any covenant, agreement, or condition of this Lease.

 

41.           No Waivers. The failure of Landlord to insist in any one or more
instances upon the strict performance or observance of any of the covenants,
agreements, or conditions of this Lease or to exercise any option herein
contained shall not be construed as a waiver or a relinquishment of future
performance or observance of such covenant, agreement, or condition or exercise
of such option.

 

42.           Application of Tenant Deposits. In the event of any default by
Tenant under this Lease, Landlord may, at its option,

 

16

--------------------------------------------------------------------------------


 

apply on account of such default any monies (and the proceeds of any and all
other security) deposited by or for the account of Tenant under any provision of
this Lease. Tenant shall not be entitled to interest on any monies so deposited.

 

43.           Holding Over. Tenant covenants that it will vacate the Premises
immediately upon the expiration or sooner termination of this Lease. If, with
Landlord’s consent, Tenant retains possession of the Premises or any part
thereof after the expiration or termination hereof, Tenant shall pay Landlord
rent at 150% of the monthly rate specified in paragraph 3 for the time Tenant
thus remains in possession. The provisions of this paragraph do not exclude
Landlord’s rights of re–entry or any other right hereunder, including without
limitation the right to refuse triple the monthly rent and instead to remove
Tenant through summary proceedings for holding over beyond the expiration of the
term of this Lease.

 

44.           Notices. All notices, demands, and requests that may or are
required to be given by either party to the other shall be in writing and shall
be deemed given when sent by United States Certified Mail, postage prepaid, and
addressed as follows: (a) to Tenant at the address specified in the Basic Lease
Information, or at such other place as Tenant may from time to time designate by
written notice to Landlord, or (b) to Landlord at the address specified in the
Basic Lease Information, or at such other places as Landlord may from time to
time designate by written notice to Tenant.

 

45.           Limitation of Landlord’s Liability. In the event of a sale or
transfer by Landlord of its interest in the Premises or this Lease, such sale or
transfer shall operate to release the transferor from all liability for the
performance of the obligations of Landlord hereunder, expressed or implied, from
and after the date of such transfer, and Tenant agrees thereafter to look solely
to the successor in interest of Landlord in and to this Lease for the
performance thereafter of Landlord’s obligations hereunder. Landlord may
transfer to its successor in interest the Security Deposit (and all other forms
of security) given by or for Tenant to Landlord and thereupon Landlord shall be
discharged from any further liability with respect thereto.

 

46.           Estoppel Certificates. At any time and from time to time upon not
less than ten (10) days prior request by Landlord, Tenant agrees to execute,
acknowledge, and deliver to Landlord a statement in writing certifying that (a)
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and
identifying the modifications), (b) the dates to which Basic Rent, additional
rent, and other charges have been paid, and (6) whether there is then existing
any claim by Tenant of default hereunder by Landlord and, if so, specifying the
nature thereof. It is intended that any such statement may be relied upon by any
person proposing to acquire Landlord’s interest in this Lease or any prospective
mortgagee of, or assignee of any mortgage upon, such interest.

 

47.           Brokerage. Tenant represents and warrants that it has dealt with
no broker, agent, or other person in connection with this transaction and that
no other broker, agent, or other person brought about this transaction, other
than the Brokers listed in the Basic Lease Information, and Tenant agrees to
indemnify and hold Landlord harmless from and to reimburse

 

17

--------------------------------------------------------------------------------


 

Landlord for any and all claims by any other broker, agent, or person claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with respect to this leasing transaction. The provisions of this paragraph shall
survive the termination of this Lease.

 

48.           Security Deposit. Tenant shall, upon execution of this Lease,
deposit with Landlord the sum specified in the Basic Lease Information as
security for the full and faithful performance of every provision of this Lease
to be performed by Tenant (the “Security Deposit”). If Tenant defaults with
respect to any provision of this Lease, Landlord may use, apply, or retain all
or any part of the Security Deposit for the payment of Basic Rent or any other
sum in default, for the payment of any other amount that Landlord may spend or
become obligated to spend by reason of Tenant’s default, or to compensate
Landlord for any other loss, cost, or damage that Landlord may suffer by reason
of Tenant’s default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within five (5) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. Landlord shall not be required to keep the
security Deposit separate from its general funds and Tenant shall not be
entitled to interest on such deposit.

 

49.           Signage.  Tenant shall not place or permit on the outside of the
Premises any sign, advertisement, illumination, projection, or similar thing (a
“Sign”), unless (a) Landlord has given its prior written consent thereto, which
shall not be unreasonably withheld, and (b) such Sign complies with applicable
law.

 

50.           Miscellaneous. This Lease cannot be changed orally, but only by
agreement in writing signed by the party against whom, or against whose
successors and assigns, enforcement of the change is sought. The voluntary or
other surrender of this Lease by Tenant, or a mutual cancellation thereof, shall
not work a merger as to any existing subtenancies and shall, at the option of
Landlord, terminate any and all such existing subtenancies or, at Landlord’s
option, operate as an assignment to it of any and all such subtenancies, The
words “Landlord” and “Tenant” as used herein shall include the plural as well as
the singular. If there is more than one tenant, the obligations hereunder
imposed upon the tenant shall be joint and several. This Lease shall be
construed and enforced in accordance with the laws of the State in which the
Premises are situated. The term “Default Interest Rate” shall mean an annual
rate equal to 4% over the annual prime rate of interest announced publicly by
Citibank, N.A. in New York, New York from time to time or the maximum intexest
rate permitted by law, whichever is less. Any amount due from Tenant, if not
paid when first due, shall bear interest at the Default Interest Rate from the
date due until paid. If any covenant, agreement, or condition of this Lease or
the application thereof to any person, firm, corporation, or circumstance is or
becomes to any extent invalid or unenforceable, the remainder of this Lease, or
the application of such covenant, agreement, or condition to persons, firms,
corporations, or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and in lieu of each clause or
provision of this Lease that is illegal, invalid, or unenforceable, there shall
be added as a part of this Lease a clause or provision as similar’ in terms to
such clause or provision as is possible and as may be legal,

 

18

--------------------------------------------------------------------------------


 

valid, and enforceable. If any excavation or other building operation shall be
made, or about to be made, upon any adjoining property or streets, upon the
request of Landlord, Tenant shall permit the owner or lessee of such adjoining
property and their respective representatives to enter the Premises and shore
the foundations and walls thereof, and to do any other act or thing reasonably
necessary, in Landlord’s opinion, for the safety or preservation of the Building
and Premises. Landlord’s acceptance of a partial rent payment shall not
constitute a waiver of any rights of Tenant or Landlord, including, without
limitation, any right Landlord may have to recover possession of the Premises,
in unlawful detainer, or otherwise. The parties agree that the covenants and
agreements herein contained shall bind and inure to the benefit of Landlord and
its successors and assigns, and shall bind and inure to the benefit of Tenant
and its successors and assigns, subject to the provisions of paragraph 32, and
provided that any consent required to any assignment hereof shall be had and
obtained as specified in this Lease.

 

 

 

Exhibits A & B and Addendums I and II, consisting of 7 pages are attached hereto
and become part of this Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

LANDLORD:

THE EQUITABLE LIFE ASSURANCE

 

SOCIETY OF THE  UNITED STATES

 

 

 

By:

/s/ Christopher C. Curtis

 

Its:

Christopher C. Curtis Attorney-in-fact

 

By:

 

 

Its:

 

 

TENANT:

COLLAGEN CORPORATION

 

 

A Delaware Corporation

 

By.

/s/ Joan M. Trampenau

 

Its:

Joan M. Trampenau

 

By:

 

 

Its:

 

 

19

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

1.

Definitions

2.

Term

3.

Rental

4.

Additional Charges for Operating Expenses and Property Taxes

5.

Use

6.

Quiet Enjoyment

7.

Personal Property Taxes

8.

Utilities

9.

Common Areas

10.

Property Insurance

11.

Liability Insurance

12.

Loss Payable Requirements

13.

Waiver of Subrogation

14.

Landlord’s Right to Perform Tenant’s Covenants

15.

Maintenance and Repair

16.

Surrender of Premises

17.

Service Contracts

18.

Waste

19.

Maintenance of Rail Siding

20.

Waiver of Repair and Deduct

21.

Complaince With Laws

22.

Hazardous Materials

23.

Alterations

24.

Property of Landlord

25.

Damage or Destruction

26.

Waiver

27.

Condemnation

28.

Tenant’s Work

29.

Mechanic’s Liens

30.

Financial Statements

31.

Landlord’s Entry

32.

Assignment and Subletting

33.

Subordination

34.

Attornment

35.

Indemnification

36.

Attorneys’ Fees

37.

No Representations

38.

Events of Default

39.

Landlord’s Remedies

40.

Cumulative Remedies

41.

No Waivers

42.

Application of Tenant Deposits

43.

Holding Over

44.

Notices

45.

Limitation of Landlord’s Liability

46.

Estoppel Certificates

47.

Brokerage

48.

Security Deposit

49.

Signage

50.

Miscellaneous

 

--------------------------------------------------------------------------------


 

AMENDMENT NUMBER ONE

 

This Amendment Number One is made this 8th day of July, 1995, by and between THE
EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES, as Landlord and COLLAGEN
CORPORATION, a Delaware Corporation, as Tenant.

 

WITNESSETH

 

WHEREAS, the parties hereto have entered into a certain Indenture of Lease (the
“Lease”) dated the 27th of October, 1993 demising certain Premises in the
building at 48340 Milmont Drive, Fremont, California 94538.

 

WHEREAS, it is the desire of the parties to amend said Lease,

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.             TERM: Effective January 4, 1996, the Lease term shall be extended
for the term commencing on January 4, 1996 and expiring January 3, 1999, upon
all of the terms and conditions set forth in said Lease, except that with regard
to any provisions that have been complied with by the Landlord and Tenant and
are not carried over and made a part of said Lease as extended.

 

2.             RENT: Effective January 4, 1996 and continuing through January 3,
1997, the base monthly rental shall be Five Thousand One Hundred Fifty Two
Dollars ($5,152.00). Effective January 4, 1997 and continuing through January 3,
1998, the base monthly rental shall be Five Thousand Three Hundred Six and Fifty
Six Hundredths Dollars ($5,306.56). Effective January 4, 1998 and continuing
through January 3, 1999, the base monthly rental shall be Five Thousand Four
Hundred Sixty Five and Seventy Six Hundredths Dollars ($5,465.76).

 

3.             TENANT ALLOWANCE: Landlord shall furnish to Tenant the sum of
Four Thousand Four Hundred Forty Dollars ($4,440.00) as an allowance to Tenant
for certain refurbishments to Tenant’s space, Tenant’s consultant fee, and other
costs incurred by Tenant in connection with this Amendment.

 

It is understood and agreed between the parties hereto that said Lease, as
hereby amended, shall have the same effect as though made a part of the original
term, and all covenants, conditions, remedies, and terms of the original Lease
shall remain in full force and effect, except as aforesaid.

 

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed
this Amendment Number One as of the date and year first hereinabove written.

 

 

THE EQUITABLE LIFE ASSURANCE

 

SOCIETY OF THE UNITED STATES,

 

a New York corporation

 

Lessor

 

 

 

By

/s/ Nancy B. Gille

 

 

 

 

 

Date

Nancy B. Gille
Investment Officer

 

 

 

 

 

COLLAGEN CORPORATION,

 

a Delaware corporation

 

Lessee

 

 

 

 

By

/s/ Gary S. Peterson

 

 

 

 

 

Date

14 July '95

 

 

--------------------------------------------------------------------------------


 

COMMENCEMENT OF TERM AGREEMENT

Dated January 6, 1994

 

WHEREAS, by lease dated October 27, 1993, as same may have been amended, The
Equitable Life Assurance Society of the United States (Landlord) leased to
Collagen Corporation, a Delaware Corporation (Tenant) the area described therein
as 11,200 square feet located at 48340 Milmont Drive, Fremont, California
94538;. and

 

WHEREAS, said lease’s term is to commence when the Landlord has substantially
completed the work required to be performed by it under the lease; and

 

WHEREAS, Landlord’s work has been substantially completed;

 

NOW, THEREFORE, in accordance with the above, the parties hereto agree that the
term of said lease shall commence on January 4, 1994 and expire on January 3,
1996.

 

All other terms and conditions of said lease are hereby reaffirmed as being in
full force and effect.

 

 

THE EQUITABLE LIFE ASSURANCE

 

SOCIETY OF THE UNITED STATES

 

 

 

By:

/s/ Christopher C. Curtis

 

 

 

Landlord

CHRISTOPHER C. CURTIS

 

 

ATTORNEY-IN-FACT

 

 

 

COLLAGEN CORPORATION,

 

a Delaware Corporation

 

 

 

By:

/s/ Joan M. Trampena

 

 

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

ADDENDUM I

 

Miscellaneous Provisions

Page 1 of 4

Lease Dated October 27, 1993, Between

Collagen Corporation,

a Delaware Corporation

(Tenant)

and

The Equitable Life Assurance Society of the United States

(Landlord)

 

1.                                       Delivery of Premises: Landlord shall
deliver the Premises to Tenant clean and free of debris with the plumbing,
lighting, air conditioning, roof, electrical outlets, heating, fire sprinklers,
loading doors, all other doors, including personnel, grade level and dock high
doors, and all improvements described in Paragraph 5 of this Addendum, in good
operating condition on the Lease Commencement Date.” In the event that it is
determined that this warranty has been violated, then it shall be the obligation
of Landlord, after receipt of written notice from Tenant setting forth
specifically the nature of the violation, to promptly, at Landlord’s sole cost,
rectify such violation. Tenant’s failure to give such written notice to Landlord
within forty-five (45) days after the Lease Commencement Date shall cause the
conclusive presumption that Landlord has complied with all of Landlord’s
obligations hereunder. Additionally, Landlord shall repair any defective or
malfunctioning component of the roof for which Landlord has received written
notice from Tenant describing the failure or malfunctioning thereof within
ninety (90) days following the Lease Commencement Date.

 

2.                                       Extended Term: Subject to the
provisions of this paragraph, Tenant shall have the  right to extend the term of
the Lease for a period of twelve-(12) months, and shall be henceforth referred
to as the (“Extended Term”). Tenant may exercise such right  only by giving
Landlord written notice of exercise of such right on or before July 1, 1995 and
only if no default by Tenant under the Lease exists when Tenant exercises such
right. If Tenant fails to exercise such right in accordance with this 
paragraph, such right shall terminate. If Tenant exercises such right in
accordance  with this paragraph, the term of the Lease shall be extended for the
Extended Term.

 

The Extended Term shall be on and subject to all of the agreements, covenants
and conditions in the Lease, except the basic rent shall be the amount
determined pursuant to paragraph 2.(a) of this Addendum. References in the Lease
to the term of the Lease shall mean and include the term of the Lease as
extended for the Extended Term in accordance with this paragraph. If Tenant
exercises the right to extend the term of the Lease for the Extended Term in
accordance with this paragraph, Landlord and Tenant each shall, promptly after
Tenant exercises such right, execute and deliver to the other a written
amendment to the Lease which sets forth the extension of the term of the Lease
for the Extended Term as defined, but the term of the Lease shall be extended
for the Extended Term whether or not such amendment is executed.

 

a.                                       If Tenant exercises the right to extend
the term of the Lease for the Extended Term in accordance with paragraph 3 of
this Amendment, the net annual  basic rental during the Extended Term shall be
at one hundred percent (100%) of the prevailing fair market rental value of the
premises, on and subject to the covenants (except the amount of net annual basic
rental) in the Lease. based on then current rent for comparable space in
comparable buildings in the area in which the premises are located, leased on
terms comparable to the Lease. however, in no event less than the rate payable
by Tenant to Landlord during the final month of the initial term. Such fair
market rental value shall be determined between July 1, 1995 and July 30, 1995
by written agreement between Landlord and Tenant. If Landlord and

 

--------------------------------------------------------------------------------


Page 2 of 4

 

Tenant do not agree in writing on such fair market rental value on or before
July 30, 1995, such fair market rental value shall be determined by appraisal in
accordance with paragraph 3 of this Amendment. Landlord and Tenant each shall,
promptly after any determination of the net annual basic rental pursuant to this
paragraph or paragraph 3 of this Amendment. execute and deliver to the other a
written amendment to the Lease which sets forth the net annual basic rental
during the Extended Term, but such net annual basic rental shall become
effective whether or not such amendment is executed. Such net annual basic
rental shall be payable in advance in equal monthly installments on the first
day of every month during the Extended Term.

 

3.                                       Appraisal Procedure: If Landlord and
Tenant do not agree on the fair market rental value of the premises by the date
set forth in paragraph 2(a) of this Addendum, as applicable, such fair market
rental value shall be determined as follows: Landlord and Tenant each shall
appoint one (1) appraiser within fifteen (15) days after a written request for
appointment of appraisers has been given by either Landlord or Tenant to the
other. If either Landlord or Tenant fails to appoint its appraiser within such
period of fifteen (15) days, such appraiser shall be appointed by the Superior
Court of the State of California in and for Alameda County upon application of
the other. Each such appraiser shall appraise the premises and submit his or her
written report setting forth the appraised fair market rental value to Landlord
and Tenant within thirty (30) days after the appointment of both such
appraisers. If the higher appraised value in such two (2) appraisals is not more
than one hundred ten percent (110%) of the lower appraised value, the fair
market rental value of the premises shall be the average of the two (2)
appraised values. If the higher appraised value is more than one hundred ten
percent (110%) of the lower appraised value, Landlord and Tenant shall agree
upon and appoint a neutral third appraiser within fifteen (15) days after both
of the first two (2) appraisals have been submitted to Landlord and Tenant. If
Landlord and Tenant do not agree and fail to appoint such neutral third
appraiser within such period of fifteen (15) days, such neutral third appraiser
shall be appointed by the Superior Court of the State of California in and for
Alameda County upon application of either Landlord or Tenant. The neutral third
appraiser shall appraise the premises and submit his or her written report
setting forth the appraised fair market rental value to Landlord and Tenant
within thirty (30) days after his or her appointment (or as soon thereafter as
practicable). ‘The fair market rental value of the premises shall be the average
of the two (2) appraised values in such three (3) appraisals that are closest to
each other (unless the differences are equal, in which case the three (3)
appraised values shall be averaged). The fair market rental value of the
premises, determined in accordance with this paragraph, shall be conclusive and
binding upon Landlord and Tenant. Any proceedings in connection with the
determination of the fair market rental value of the premises shall be conducted
in Alameda County in accordance with California Code of Civil Procedure sections
1280 to 1294.2 (including section 1283.05) or successor California laws then in
effect relating to arbitration, All appraisers appointed by Landlord or Tenant,
or both of them, shall be members of the American Institute of Real Estate
Appraisers of the National Association of Realtors (or its successor), or
commercial real estate professionals qualified by appropriate training or
experience, and have at least ten (10) year of experience dealing with
commercial real estate. The appraiser shall have no power or authority to amend
or modify this Lease in any respect and their jurisdiction is limited
accordingly. Landlord and Tenant each shall pay the fee and expenses charged by
its appraiser plus one-half of the fee and expenses charged by the neutral third
appraiser. If the fair market rental value of the premises has not been
determined in accordance with this paragraph by the effective date set forth in
paragraph 3(a) of this Amendment. as applicable. Tenant shall continue to pay
the basic rent then in effect until the fair market rental value of the premises
has been determined. Within ten (10) days after such determination. Tenant shall
pay to Landlord any deficiency and Landlord shall so credit any surplus in the
amount of basic rent which arose between the effective date in question and such
determination.

 

 

--------------------------------------------------------------------------------


Page 3 of 4

 

4.                                       In the event Tenant stores any property
in the common areas, as defined in Paragraph 9(a. 1), temporarily or permanently
and without prior written consent from Landlord, Landlord can issue a written
notice to have Tenant remove such property within three (3) days. In the event
Tenant fails to remove such property, Landlord, at its sole discretion, can
remove such property at Tenant’s sole cost. In the event Tenant does not
reimburse Landlord for such cost within seven (7) days, Tenant shall be deemed
to be in default of the lease and subject to Landlord’s unilateral cancellation
of lease.

 

5.                                       TENANT IMPROVEMENTS: Landlord, at
Landlord’s cost, shall construct a new full height sheet-rocked demising wall,
provide separately metered gas and electric to the Premises, remove the mastic
coat currently on the floor, remove or grind bolts protruding from the floor,
fill cratered areas of floor, provide control of existing lighting within
Premises, replace all burned out bulbs, and wash windows inside and out.
Provided Tenant fully executes Lease by December 13, 1993, Landlord will deliver
Premises (inclusive of above referenced improvements) upon substantial
completion of said improvements which are expected to be completed by January 1,
1994.

 

6.                                       EARLY OCCUPANCY: Once a lease document
has been fully executed and Tenant has tendered to Landlord the first month’s
base rent of Five Thousand One Hundred Fifty-Two Dollars ($5,152.00) along with
a security deposit of Five Thousand One Hundred Fifty-Two Dollars ($5,152.00)
and has provided proof of liability insurance of at least Two Million Dollars
($2,000,000.00) naming Lessor as an additional insured, Landlord will grant
Tenant early occupancy for the installation of phones and general fit-up, as
long as Tenant does not interfere with the completion of tenant improvements.

 

7.                                       MODIFICATIONS TO BUILDING EXTERIOR:
Landlord will, where required by any applicable authority including, but not
limited to the Americans with Disabilities Act of 1993, State, local, or
municipal ordinances, cause to be constructed all necessary modifications to the
exterior of the present premises required-to secure a Certificate of Occupancy
for Tenant.

 

8.                                       OPERATING EXPENSES AUDIT PROVISION:
Tenant may audit Landlord’s common area operating costs in order to verify
accuracy of CAM charges provided that:

 

a.             Tenant specifically designates the year Tenant intends to audit
which must be within the term of this lease.

 

b.             Such audit will be conducted only during regular business hours
at the office where Landlord maintains CAM expense records and only after Tenant
gives Landlord fourteen (14) days notice.

 

c.             Copy of Audit. Tenant shall deliver to Landlord a copy of the
results of such audit within fifteen (15) days of its receipt by Tenant. No such
audit shall be conducted if any other tenant has conducted an audit for the time
period Tenant intends to audit and Landlord furnishes to Tenant a copy of the
results of such audit.

 

d.             Tenant Not in Default. No audit shall be conducted at any time
that Tenant is in default of any of the terms of the Lease.

 

e.             Limits for Subtenants and Assignees. No subtenant shall have any
right to conduct an audit and no assignee shall conduct an audit for any period
during which assignee was not in possession of the Premises.

 

--------------------------------------------------------------------------------


Page 4 of 4

 

9.                                       HAZARDOUS MATERIALS: Except for
Hazardous Materials (as defined below) which were upon the Premises through no
act or failure of Tenant before the date of this Lease, Tenant agrees not to
cause or permit the presence, use, generation, release, discharge, storage,
disposal, or transportation of any Hazardous Materials on, under, in, above, to,
or from the Premises other than presence, use, storage and transportation which
is both (i) required for and solely incidental to Tenant’s principal use and
operation of the Premises, and (ii) in strict compliance with all applicable
Laws. Tenant’s obligations under the preceding sentence shall not be applicable
to Hazardous Materials that (i) migrate to the Premises from beyond the
Premises, or (ii) exist on, under, in, or above the Premises on or before the
date on which the Tenant takes occupancy of the Premises. For the purposes of
this Lease the term “Hazardous Materials” shall refer to any substances,
materials, and wastes that are or become regulated as hazardous or toxic
substances under any applicable Laws. Tenant shall indemnify, defend, and hold
Landlord harmless from and against and reimburse Landlord for any breach of the
foregoing obligations and all of the following which may result from such a
breach: (a) any loss, cost, expense, claim, or liability arising out of any
investigation, reporting, monitoring, clean-up, containment, removal, storage,
or restoration work (“Remedial Work”) required by any Law, governmental agency,
or political subdivision or prudent standards of real estate ownership and
management that other Landlords with similar condition or situations would
adhere to, and (b) any claims of third parties for loss, injury, expense, or
damage arising out of the presence, release, or discharge of any Hazardous
Materials on, under, in, above, to, or from the Premises during the term of this
Lease.

 

--------------------------------------------------------------------------------


 

ADDENDUM II

 

Adjustment to Rent

Page 1 of 1

Lease Dated October 27, 1993, Between

Collagen Corporation,

a Delaware Corporation

(Tenant)

and

The Equitable Life Assurance Society of the United States

(Landlord)

 

1.             Landlord and Tenant agree that the basic rent referenced in
Paragraph 3, Page 3 and 4 of the Lease shall be as follows:

 

Monthly Amount Due

 

Monthly Payable

 

$

5,152.00

 

From the commencement date, on or before January 15, 1994, through January 14,
1996 or as adjusted by Expiration Date contained in the Basic Lease Information.

 

 

 

--------------------------------------------------------------------------------


 

STANDARD INDUSTRIAL LEASE – MULTI–TENANT, FULL NET

 

 

between

 

THE EQUITABLE LIFE ASSURANCE

SOCIETY OF THE UNITED STATES

 

 

as Landlord

 

 

and

 

COLLAGEN CORPORATION

(A DELAWARE CORPORATION)

 

as Tenant

 

--------------------------------------------------------------------------------


 

STANDARD INDUSTRIAL LEASE – MULTI–TENANT, FULL NET

BASIC LEASE INFORMATION

 

Date:  October 27, 1993

 

Landlord:  The Equitable Life Assurance Society of the United States

 

Tenant:  Collagen Corporation, a Delaware Corporation

 

Premises (Paragraph 1(c)):  11,200 square feet located at 48340 Milmont Drive,
Fremont, California 94538

 

Commencement Date (Paragraph 2):  Upon substantial completion of tenant
improvements referenced in Paragraph 5 of Addendum I, which are expected to be
completed by January 1, 1994.

 

Expiration Date (Paragraph 2):  Twenty four (24) months from Commencement Date.

 

Use (Paragraph 5):   Distribution. warehouse, and other legal uses conforming to
the municipal zoning requirements and the CC&Rs applicable to this development
as recorded March 30, 197 and modified by the Supplemental Declaration recorded
May 7, 1980 and amended by the First Amendment to CC&Rs recorded July 6, 1981.

 

Basic Rent (Paragraph 3):  Five Thousand One Hundred Fifty-Two Dollars
($5.152.00)

 

PARKING:   Tenant shall have the unrestricted use of 45 parking stalls.

 

Tenant’s Percentage Share (Paragraph 1(f)):  16.67% of Building B&C which costs
are 44% of the total project (199,680 SF)

Operating Expenses:

 

Property Taxes:

 

Security Deposit (Paragraph 48):  Five Thousand One Hundred Fifty-Two Dollars
($5,152.00)

 

 

Tenant’s Address

 

 

for Notices (Paragraph 44):

 

Ms. Joan Trampenau

 

 

Collagen Corporation

 

 

2500 Faber Place

 

 

Palo Alto, CA 94303

 

--------------------------------------------------------------------------------


 

Landlord’s Address

 

 

for Notices (Paragraph 44):

 

One Bush Street, Suite 1200

 

 

San Francisco, CA 94104

 

 

ATTN: Vice President of Asset Management

 

Brokers (Paragraph 47):

 

MacMillan, Moore & Buchanan, Inc.: Jean Haynee

 

 

J.R. Parrish, Inc. - Colliers International

 

 

Rob Shannan & Don Reimann

 

Exhibit(s) and Addendum (Paragraph 50):         See Page 19

 

The provisions of the Lease identified above in parentheses are those provisions
where references to particular Basic Lease Information appear. Each such
reference shall incorporate the applicable Basic Lease Information. In the event
of any conflict between any Basic Lease Information and the Lease, the latter
shall control.

 

TENANT

 

LANDLORD

 

 

 

 

 

Collagen Corporation

 

 

The Equitable Life Assurance Society of the

 

a Delaware Corporation

 

 

United States

 

 

 

 

 

By

/s/ Gary S. Petersmeyer

 

By

/s/ Christopher C. Curtis

 

Its

President

 

Its

CHRISTOPHER C.CURTIS

 

 

 

Attorney-in-Fact

 

By

 

 

By

 

 

Its

 

 

Its

 

 

 

 

--------------------------------------------------------------------------------

 

